            Case 1:14-cv-01589-EGS Document 85 Filed 09/09/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ACCURACY IN MEDIA, INC., et al.,             )
                                             )
       Plaintiffs,                           )
                                             )
       v.                                    )
                                             )       Case No. 14-1589 (EGS/DAR)
DEPARTMENT OF DEFENSE, et al.,               )
                                             )
       Defendants.                           )
                                             )

                PLAINTIFFS' UNOPPOSED MOTION FOR ENLARGEMENT
                 OF TIME WITHIN WHICH TO SUBMIT OBJECTIONS TO
                MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION

       COME NOW plaintiffs Accuracy in Media, Inc., Roger L. Aronoff, Captain Larry W.

Bailey, USN (Ret.), Lieutenant Colonel Kenneth Benway, USA (Ret.), Colonel Richard F.

Brauer, Jr., USA (Ret.), Clare M. Lopez, , and Kevin Michael Shipp, by counsel, and move this

Court, under Rule 6(b)(1) of the Federal Rules of Civil Procedure, for a 14-day extension of time

within which to submit their Objections to the Magistrate Judge's Report and Recommendation.

       Defendants do not oppose the relief sought.

                             Memorandum of Points and Authorities

       1.       On August 27, The Honorable Deborah A. Robinson issued her Report and

Recommendation, ECF No. 83, regarding the cross-motions for summary judgment.

       2.       Under LCvR 72.2 (b)(b) Objections to Magistrate Judge's Ruling, "Any party

  may file written objections to a magistrate judge's ruling under paragraph (a) within 14 days

  after being served with the order of the magistrate judge, unless a different time is prescribed

  by the magistrate judge or the district judge." The 14-day time period will expire on

  September 10, 2020.
             Case 1:14-cv-01589-EGS Document 85 Filed 09/09/20 Page 2 of 3




        3.       On August 27, counsel was on vacation. He returned to work on Tuesday,

September 2, 2020.

        4.       The 33-page Report and Recommendation regards disparate motions between

plaintiffs and the CIA, the DOD, and the FBI. Drafting plaintiffs' objection is a time-consuming

task.

        5.       Due to the press of other matters, particularly upon the return from vacation,

counsel has been unable to devote enough time to complete plaintiffs' objection.

        6.       Rule 6(b)(1) of the Federal Rules of Civil Procedure states, "When an act may or

must be done within a specified time, the court may, for good cause, extend the time." Plaintiffs

believe that good cause is present here.

        WHEREFORE, plaintiffs respectfully move this Court for a 14-day extension of time

within which to submit their objection to the Report and Recommendation, up to and including

September 24, 2020.

        Date: September 9, 2020.



                                       Respectfully submitted,


                                             /s/
                                       John H. Clarke Bar No. 388599
                                       Attorney for plaintiffs
                                       1629 K Street, NW
                                       Suite 300
                                       Washington, DC 20006
                                       (202) 344-0776
                                       johnhclarke@earthlink.net
             Case 1:14-cv-01589-EGS Document 85 Filed 09/09/20 Page 3 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

ACCURACY IN MEDIA, INC., et al.,            )
                                            )
        Plaintiffs,                         )
                                            )
        v.                                  )
                                            )       Case No. 14-1589 (EGS/DAR)
DEPARTMENT OF DEFENSE, et al.,              )
                                            )
        Defendants.                         )
                                            )

                                           ORDER

        Upon consideration of plaintiffs' Consent Motion for an Enlargement of Time within

which to Submit their Objection to the Magistrate Judge's Report and Recommendation, under

Rule 6(b)(1) of the Federal Rules of Civil Procedure, and the grounds submitted in support of

that relief, it is hereby

        ORDERED, that the motion is GRANTED, and it is further

        ORDERED, that, plaintiffs shall have up to and including September 24, 2020, to submit

their objection to the Report and Recommendation.


                                            ___________________________________
                                            EMMET G. SULLIVAN
                                            United States District Judge




. Date: September           , 2020.
